Exhibit 10.07



UNANIMOUS CONSENT RESOLUTIONS
OF THE DIRECTORS OF
BLACKWATER MIDSTREAM CORP.






LOAN FROM JPMORGAN CHASE BANK, N.A.


The undersigned, being all of the members of the Board of Directors of
Blackwater Midstream Corp., a Nevada corporation (the "Company"), hereby take
the following actions and adopt the following resolutions by unanimous consent
pursuant to the Nevada Corporations Code and the By-Laws of the Company:


WHEREAS, the Company is the sole member of Blackwater Georgia, L.L.C., a Georgia
limited liability company (“Blackwater Georgia”), and the Manager of Blackwater
New Orleans, L.L.C., a Louisiana limited liability company (“Blackwater New
Orleans”);


WHEREAS, JPMorgan Chase Bank, N.A. ("Lender") has agreed to make a $1,380,000
non-revolving construction line of credit and term loan to Blackwater Georgia to
finance the construction of a new storage tank in Brunswick, Georgia, provided,
among other things, that the Company guarantee the obligations of Blackwater
Georgia to the Lender, and that the Company’s subsidiary, Blackwater New
Orleans, provide a cross pledge of an existing First Real Estate Mortgage on its
property situated at 660 LaBauve Drive, Westwego, Louisiana.


NOW, THEREFORE, BE IT:


RESOLVED, that the President, Secretary or Chief Operating Officer of the
Company, or such person's duly appointed attorney-in-fact (each an "Authorized
Signatory"), be, and he is hereby, authorized and directed to do any and all
things deemed necessary or advisable and in the best interest of the Company, in
its capacity as the sole member of Blackwater Georgia, in connection with
obtaining a loan (the "Loan"), on behalf of Blackwater Georgia, from Lender, in
the approximate amount of $1,380,000.00 (or such other amount as maybe approved
by such officer), and any and all extensions, rearrangements or renewals
thereof, which loan shall be secured by, among other things, a lien covering
property of Blackwater New Orleans;


FURTHER RESOLVED, that the aforesaid Authorized Signatory be, and he is hereby
authorized and directed to execute and deliver appropriate loan instruments in
the name of the Company, in its capacity as the sole member of Blackwater
Georgia and the Manager of Blackwater New Orleans, in favor of the Lender to
secure the Loan, and to grant mortgages, assignments, pledges and security
interests in any or all of the Company’s, Blackwater Georgia’s or Blackwater New
Orleans’ property, and to execute in favor of Lender from time to time one or
more pledge agreements, cross pledge agreements, assignment agreements,
mortgages, collateral notes, collateral mortgages, security agreements and other
agreements and instruments of any kind, covering all or any part of the
Company’s, Blackwater Georgia’s or Blackwater New Orleans’ property, in order to
secure all obligations and liabilities of Blackwater Georgia to Lender, direct
or contingent, due or to become due, now existing or hereafter arising,
including, without limitation, all future advances, with interest, attorneys'
fees, expenses of collection and costs, and further including, without
limitation, obligations to Lender on promissory notes, checks, overdrafts,
letter-of-credit agreements, loan agreements, security documents, endorsements
and continuing guaranties, which instruments shall contain terms and conditions
deemed appropriate in the sole discretion of the Authorized Signatory, including
provisions for confession of judgment, waiver of appraisement, waiver of demand
and all delays, and authorization of executory process proceedings, all of which
are expressly consented to by the Company;


 
1

--------------------------------------------------------------------------------

 
 
FURTHER RESOLVED, that the aforesaid Authorized Signatory be, and he is hereby
authorized and directed to bind the Company on a continuing guaranty whereby the
Company absolutely and unconditionally guarantees to Lender the prompt payment
in full of any existing and future indebtedness, liabilities and obligations, of
every kind, nature and character, whether direct or contingent, now existing or
hereafter arising, including principal and all interest, attorneys' fees, and
other fees and charges, owed to Lender by Blackwater Georgia;


FURTHER RESOLVED, that the seal of the Company and the attestation of the
signature of the Authorized Signatory by the Secretary or an Assistant Secretary
of the Company will not be necessary, but if the seal or such attestation is
required by any party in connection with any of the transactions contemplated by
these resolutions, the Secretary or any Assistant Secretary of the Company is
hereby authorized to attest, for and on behalf of the Company, the signature of
the Authorized Signatory upon any instrument, document or other writing executed
on behalf of the Company by the Authorized Signatory and to affix the seal of
the Company thereto;


FURTHER RESOLVED, that the officers of the Company are hereby severally
authorized to (a) sign, execute, certify to, verify and acknowledge, deliver,
accept, file and record any and all instruments and documents, and (b) take, or
cause to be taken, any and all such action, in the name and on behalf of the
Company, as, in any such officer's judgment, is necessary, desirable or
appropriate in order to consummate the transactions contemplated by or otherwise
to effect the purposes of the foregoing resolutions;


FURTHER RESOLVED, that all actions heretofore taken by the directors or the
officers of this Company, in its capacity as the sole member of Blackwater
Georgia, and as the Manager of Blackwater New Orleans, and all things done by
their authority with respect to the obtainment of the Loan be, and the same are,
hereby ratified and approved;


 
2

--------------------------------------------------------------------------------

 
 
This Unanimous Consent Resolution may be executed in one or more counterparts
and each shall be deemed an original for all purposes and all of which together
shall constitute one and the same Unanimous Consent Resolution.
_______________


This Unanimous Consent of all the Directors is dated February 29, 2012.
 

     
 
 
 
Philip Tracy
 
Michael D. Suder
 
 
 

     
 
 
 
Herbert N. Whitney  
 
William Gore


 

        William D. Weidner  

 
3

 
 
 
                                                                      
